Citation Nr: 1754734	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  12-24 061 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), depression and anxiety.

2.  Entitlement to service connection for right shoulder pain. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his friend




ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1968 to April 1970, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued in December 2009 and March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board notes that the Veteran's claim for PTSD, depression and anxiety was originally denied in the December 2009 rating decision.  Furthermore, the Board notes that the RO of their own accord reconsidered the claim in their March 2010 rating decision.  As the March 2010 rating decision and the subsequent notice of disagreement, which was filed in December 2010, were within the one year appellate period, the Board finds that the December 2009 rating decision is on appeal.  

The Veteran testified before the undersigned Veterans Law Judge at a Board video-conference hearing in July 2017.  A transcript of that hearing has been associated with the claims file.

The Veteran has expressly filed claims of service connection for PTSD, depression and anxiety.  Furthermore, the RO subsequently characterized the claim as service connection for PTSD, to include depression and anxiety.  However, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to characterize his claim broadly as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression and anxiety. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.       § 5103A; 38 C.F.R. § 3.159. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that, while the Veteran underwent VA examinations in August 1970, May 1974, August 1975, and February 2010, additional VA examinations and opinions to determine the nature and etiology are required to decide the claims for service connection for an acquired psychiatric disorder and right shoulder pain.

With regard to the Veteran's claim for an acquired psychiatric disorder to include PTSD, depression and anxiety, the Board notes that the Veteran underwent examinations in August 1970, May 1974, August 1975, and February 2010.  However, the examiners did not diagnose the Veteran with PTSD, but found that he suffered from conversion hysteria and depressive disorder.  In addition, the February 2010 examiner specifically found that the Veteran did not meet the criterion for PTSD.  Subsequently, the Veteran was diagnosed with PTSD.  Furthermore, as the Veteran is a recipient of a Combat Medical Badge, the Board presumes that the Veteran's in-service stressors are credible, pursuant to the provisions of 38 U.S.C. § 1154 (b).  Such provisions state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  Therefore, on remand an examination which takes into account all of the Veteran's diagnoses should be obtained. 

With regard to the Veteran's claim for right shoulder pain, the Board notes that the Veteran has never undergone a VA examination.  In addition, the Board notes that the Veteran has several diagnoses documented in his records that pertain to his right shoulder.  See VA treatment records in 2000 for chronic denervation for right deltoid muscle, 2003 for adhesive capsulitis of the glenohumeral joint; see also July 2002 Union Hospital records for calcified tendonitis and right shoulder strain.  However, the RO previously noted that the Veteran's service treatment records were silent for any complaints, treatment or diagnosis of a right should injury or condition.  The Veteran alleges that he fell while in the service and injured his shoulder, and that while he received treatment for his injuries, such documentation was not in his records.  Furthermore, as the Board previously noted, the Veteran is a recipient of a Combat Medical Badge, and as his allegations of an in-service injury are presumed credible, a VA examination to determine the nature and etiology of his right should pain should be obtained.  

Finally, due to the amount of time which will elapse while on remand, updated treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claims for service connection and provide any necessary authorization forms for private treatment records.  After receiving any necessary authorization forms, the AOJ should obtain all identified records.

All reasonable attempts should be made to obtain any identified records and noted in the claims file, to include following the procedures set forth in 38 C.F.R. § 3.159.  For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  For federal records, if such cannot be obtained, issue a formal determination that such records do not exist and that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile and allowed the opportunity to provide such records.

2.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorders.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  After reviewing the record, interviewing the Veteran, and conducting a mental status examination, the examiner should address the following inquiries. 

The examiner should identify all of the Veteran's acquired psychiatric disorders. 

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of an in-service stressor. 

If no diagnosis of PTSD is found, the examiner must reconcile such with the finding of a diagnosis of PTSD found in the evidence of record. 

For each currently diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder is related to the Veteran's military service.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding his experiences in military service.  The rationale for any opinion offered must be provided.

3.  The Veteran should be afforded an appropriate VA examination to determine the etiology of his right shoulder pain.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The examiner must identify any diagnosis or condition associated with the Veteran's right shoulder pain. 

The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's condition is related to his military service, to include his reported fall in-service. 

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



